ORDER

Upon consideration of the Joint Petition for Disbarment by Consent filed herein pursuant to Maryland Rule 16-772, in which Respondent admits he violated Rule 8.1(a) and Rule 8.4(a)-(d) of the Maryland Lawyers’ Rules of Professional Conduct, it is this 15th day of December, 2014,
ORDERED, by the Court of Appeals of Maryland, that Respondent, Charles Jeffrey Broida, be and he is hereby disbarred from the practice of law in the State of Maryland; and it is further
ORDERED, that the Clerk of this Court shall remove the name of Charles Jeffrey Broida from the register of attorneys in the Court and certify that fact to the Trustees of the Client Protection Fund of the Bar of Maryland and clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-772(d).